               Case 2:21-cv-00618-CCC-ESK Document 6 Filed 01/25/21 Page 1 of 1 PageID: 208
                                                                                                                          OGLETREE, DEAKINS, NASH,
                                                                                                                          SMOAK & STEWART, P.C.
                                                                                                                          Attorneys at Law
                                                                                                                          10 Madison Avenue, Suite 400
                                                                                                                          Morristown, NJ 07960
                                                                                                                          Telephone: 973.656.1600
                                                                                                                          Facsimile: 973.656.1611
                                                                                                                          www.ogletreedeakins.com

               Robin Koshy, Esq.
               robin.koshy@ogletreedeakins.com

                                                                            January 25, 2021

               VIA ECF
               Clerk of the Court
               United States District Court, District of New Jersey
               Martin Luther King Building & U.S. Courthouse
               50 Walnut Street, Courtroom 2A
               Newark, New Jersey 07101

                          RE:         Jeffrey Koshnick v. PSEG et al.
                                      Civil Action No.: 2:21-cv-00618-CCC-ESK

               Dear Sir/Madam:

                      This firm represents Defendant Alight Solutions LLC (“Defendant”), in the above-
               referenced matter. On January 25, 2021, Plaintiff filed a motion to remand, which is currently
               returnable on February 16, 2021. [D.E. 05]. Pursuant to Local Rule 7.1(d)(5), Defendant hereby
               adjourns the return date for Plaintiff’s motion to remand by one-motion cycle. The originally
               noticed return day has not previously been extended or adjourned. Accordingly, the new return
               date for Plaintiff’s motion to remand is March 1, 2021. Defendant’s opposition to Plaintiff’s
               motion shall now be due by February 16, 2021.


                                                                                    Respectfully submitted,

                                                                                    OGLETREE, DEAKINS, NASH,
                                                                                    SMOAK & STEWART, P.C.

                                                                                    /s/ Robin Koshy
                                                                                    Robin Koshy, Esq.


               cc:        Jeffrey Koshnick, Esq. (via U.S. mail and email)
                          Randi F. Knepper, Esq. (via email)
                          Susan M. Szafranski, Esq. (via email)
                          Anthony J. Corino, Esq. (via email)
                          Linda L. Trent, Esq. (via email)
                          Mark Brancato, Esq. (via email)


                                         A South Carolina Professional Corporation       Peter O. Hughes      New Jersey Managing Shareholder
Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Bloomfield Hills ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro   ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪                          Minneapolis
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland ▪ Raleigh           ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪                         Washington
